Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 7/2/2020.  These drawings are accepted.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea in the form mental process without significantly more. The claim(s) recite(s) language directed towards generation and collection of data by disclosing recited language directed towards generating questions and answers based on vector representation of extracted text from a document and storing data. The recited claimed language can be performed by a human using pen and paper. This judicial exception is not integrated into a practical application because the recited claimed language is merely directed towards the abstract idea without language integrating the abstract idea into practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the recited claimed language is merely directed towards the abstract idea without language indicating significantly more than the judicial exception. Hence, claim 1 is ineligible.
Claims 2-14 merely recite language adding to the abstract idea without language indicating significantly more and/or integrating the abstract idea into practical application. Hence, such claims are ineligible.
Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea in the form mental process without significantly more. The claim(s) recite(s) language directed towards generation and collection of data by disclosing recited language directed towards generating questions and answers based on vector representation of extracted text from a document and storing data. The recited claimed language can be performed by a human using pen and paper. The claimed language further recites “a processing device; and a non-transitory, processor-readable storage medium comprising one or more programming instructions stored thereon that, when executed, cause the processing device to: …” Such language is directed towards to generic device performing the judicial exception. This judicial exception is not integrated into a practical application because the recited claimed language is merely directed towards the abstract idea without language integrating the abstract idea into practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the recited claimed language is merely directed towards the abstract idea without language indicating significantly more than the judicial exception. Hence, claim 15 is ineligible.
Claims 16-20 are merely recite language adding to the abstract idea without language indicating significantly more and/or integrating the abstract idea into practical application. Hence, such claims are ineligible.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Baughman et al (US Publication No.: 20180285446) discloses natural language processing query comprising generating questions or queries based on feature matrix of document.
Haggar et al (US Patent No.: 9336485) discloses question answer system comprising generating an answer to a question.
Hamashita et al (US Publication No.: 20200279018) discloses text extracting system comprising generating questions from text data database where text is extracted. 
Rajendran et al (US Publication No.: 20180267960) discloses generating contextual summary of one or more charts via extracting chart data associated with each chart received from one or more sources and determines context of the chart data.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA WONG whose telephone number is (571)272-6044. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on (571) 272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LINDA WONG/             Primary Examiner, Art Unit 2655